internal_revenue_service number release date uilc -------------------- ------------------------------- ----------------------------- ------------------------- - legend department of the treasury washington dc person to contact ----------------------------- ----------------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc ita b02 plr-111610-04 date date taxpayer -------------------- foundation --------------------------------------- amount a -------------- dear ------------------- this is in response to your letter dated date requesting rulings on behalf of taxpayer that a potential loan to foundation will be classified as property_held_for_investment under sec_163 of the internal_revenue_code any interest earned on the loan will be investment_income under sec_163 and any interest_paid on a line of credit used to make the loan will be investment_interest under sec_163 facts in taxpayer founded foundation an advanced ruling was obtained from the internal_revenue_service to preliminarily classify the foundation exempt from federal_income_tax under sec_501 as an organization described in sec_501 taxpayer has agreed to loan foundation amount a to fund certain costs related to foundation’s tax exempt_purpose taxpayer has formally committed to a loan agreement line of credit with a commercial bank to obtain funds to loan amount a to foundation taxpayer will be responsible for the payment of interest on any amount obtained though the line of credit further any borrowed funds from the line of credit will be loaned only to foundation the amounts loaned to foundation by taxpayer from the line of credit will be interest-free and payable upon demand the loan agreement with foundation was not entered into at arms-length in the ordinary course of business or for adequate_consideration issues whether the term property_held_for_investment under sec_163 includes interest-free loans to tax exempt foundation which are deemed to yield gross_income as a result of interest imputed under sec_7872 whether any imputed_interest income deemed received by taxpayer on the potential loan to foundation is investment_income under sec_163 whether any interest_paid by taxpayer on a line of credit used to make the potential loan to foundation is investment_interest under sec_163 law and analysis issue sec_1 and sec_7872 provides that any below-market_loan to which this section applies and which is a gift_loan or a demand_loan the forgone_interest shall be treated as transferred from the lender to the borrower and retransferred by the borrower to the lender as interest sec_7872 defines foregone interest as the excess of - a the amount of interest which would have been payable on the loan for the period if interest accrued on the loan at the applicable_federal_rate and were payable annually on the day referred to in subsection a ie the last day of the calendar_year over b any interest payable on the loan properly allocable to such period under sec_7872 in the case of a demand_loan the applicable_federal_rate shall be the federal_short-term_rate in effect under sec_1274 for the period for which the amount of foregone interest is being determined compounded semiannually sec_7872 defines a gift_loan as a below-market_loan in which the concession of interest is the nature of the gift pursuant to sec_7872 a demand_loan is a below-market_loan if interest is payable on the loan at a rate less than the applicable_federal_rate sec_7872 defines a demand_loan as any loan which is payable in full at any time on demand of the lender and includes any loan with an indefinite maturity sec_1_7872-5t of the procedure and administration temporary regulations provides that gift_loans to a charitable_organization described in sec_170 are exempt from sec_7872 but only if at no time during the taxable_year will the aggregate outstanding amount of loans by the lender to that organization exceed dollar_figure the potential loan of amount a from the line of credit from taxpayer to foundation will be interest-free and payable upon demand the loan will not be entered into at arms- length in the ordinary course of business or for adequate_consideration thus any taxpayer loan to foundation from the line of credit under the same terms as described above will be a gift_loan as defined in sec_7872 and will be subject_to sec_7872 unless they are exempt loans as described in sec_1_7872-5t due to the fact that taxpayer intends to loan an amount in excess of dollar_figure to the foundation the exception at sec_1_7872-5t of the regulations will not apply thus sec_7872 requires taxpayers to take into account as income the interest imputed from any loan to foundation from the line of credit accordingly taxpayer will recognized imputed_interest from any loan to foundation as gross_income under sec_61 pursuant to sec_163 interest received by a taxpayer is investment_income if it is derived from property_held_for_investment sec_163 provides that property_held_for_investment includes any property which produces income of a type described in sec_469 sec_469 provides that in determining the income or loss from a passive_activity there shall not be taken into account the gross_income from interest dividends annuities or royalties not derived in the ordinary course of a trade_or_business portfolio_income under sec_469 property that generates gross_income in the form of interest portfolio_income is within the meaning of the term property_held_for_investment therefore the fact that any loan the taxpayer makes from the line of credit to the foundation will be productive of only imputed_interest income that will be taxable to taxpayer as income under sec_61 is a sufficient basis for characterizing such a loan as property_held_for_investment cf revrul_93_68 1993_2_cb_72 which states that even stock in a company which had never paid a dividend was deemed property_held_for_investment within the meaning of sec_163 and sec_469 because stock generally produces dividend income which is another type of portfolio_income accordingly because any loan taxpayer makes from the line of credit to foundation will be deemed property_held_for_investment taxpayer will be required to classify the imputed_interest income generated on the interest-free_loan to foundation organization as investment_interest income under sec_163 issue under the general statutory scheme of sec_163 the different types of interest_expense are divided into distinctive categories or classifications interest is not freely deductible by individuals unless it falls within certain categories such as trade_or_business interest or qualified_residence_interest deductions of investment_interest or passive interest are allowed only to the extent of a taxpayer's net investment or passive_income personal_interest is not generally deductible by individuals thus the classification of interest that is paid_by an individual taxpayer is necessary to determine if the amount_paid is deductible and to what extent sec_163 of the code provides that all interest_paid or accrued is deductible within the taxable_year of indebtedness sec_163 limits the amount of deductible investment_interest expense to a taxpayer's net_investment_income sec_163 provides that the term investment_interest means any interest allowable as a deduction under this chapter which is paid_or_accrued on indebtedness properly allocable to property_held_for_investment thus investment_interest expense is deductible if the related interest_expense is properly allocable to property_held_for_investment but only to the extent of the taxpayer's net_investment_income under these facts because any loan taxpayer makes from the line of credit to foundation will be deemed property_held_for_investment any interest_expense resulting from the line of credit used to make a loan to foundation must be classified as investment_interest under sec_163 with the deductibility of the interest_expense limited to taxpayer's net_investment_income under sec_163 conclusions the term property_held_for_investment under sec_163 includes interest-free loans to tax exempt foundation which are deemed to yield gross_income as a result of interest imputed under sec_7872 any imputed_interest income deemed received by taxpayer on the potential loan from the line of credit to foundation is investment_income under sec_163 any interest_paid by taxpayer on a line of credit used to make the potential loan to foundation is investment_interest under sec_163 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant sincerely thomas d moffitt chief branch office of associate chief_counsel income_tax accounting enclosure copy of letter copy of ' purposes
